Citation Nr: 1624246	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  12-22 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1995 to January 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Huntington, West Virginia, regional office (RO) of the Department of Veterans Affairs (VA).  

In September 2013, the Veteran appeared at a Board hearing before the undersigned.  A transcript of the hearing is in the record.  

July 2014 and February 2015 Board decisions remanded the claims for additional development. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current lung disability is related to asbestos exposure in service.  See October 2009 Application for Compensation or Pension.  The record indicates that the Veteran was exposed to asbestos in service.  The Veteran was afforded a VA examination January 2015.  The examiner found that a chest X-ray was normal and thus the Veteran did not have asbestoses, but had currently had asthma.  However, the examiner did not issue an opinion as to whether or not the Veteran's asthma is related to asbestos exposure in service.  Thus an additional medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide an examination, it must provide an examination that is adequate for rating purposes), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran also claims entitlement to service connection for a low back disability.    The Veteran has reported that he had two significant back injuries in service.  He experienced a lathe explosion in San Diego at the 32nd Street Naval Station Base during Shore Immediate Maintenance Activity.  He further reported that a piece of the lathe hit him between his arm and ribs causing him to be hospitalized for a day at a naval hospital in Balboa.  He reports that he experienced some back pain after that.  The second reported injury occurred six months later when he was pinned by an 800 pound valve while he was helping to install it aboard a ship.  He reported worsening back pain ever since although he never received treatment in service.  He further reports that he started seeing a civilian doctor in Ridgewood around 2001 for his back pain.  

Records of the reported treatment at the naval hospital in Balboa and the civilian treatment in Ridgewood (where the Veteran reportedly first sought treatment for a back disability after service) are not in the claims file.  

Furthermore, the February 2015 Board decision remanded the Veteran's low back claim for an addendum medical opinion to determine whether the Veteran's current low back disability was related to service.  The examiner was specifically instructed that the absence of supporting treatment records was an insufficient reasons for rejecting the Veteran's reports.  In a July 2015 medical opinion, the examiner opined that the Veteran's low back disability was less likely than not related to service stating, "There is no annotation for his back injury including lathe explosions and crush injury in service.  I also have not seen November 1999 discharge examination in STR, and there is no annotation in his STR or VBMS records.  Please annotation [sic] all of the statement that adjudicator put in his 2507.  As per rating decision that was done in 05/10/2010 and it was mentioned that back strain not service connected, not incurred/caused by service."   Because the addendum did not comply with the remand instructions, the Board is required to again remand the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain records of the reported hospitalization at the Balboa Naval Hospital.

2.  Ask the Veteran to identify the sources of any treatment for his low back (to specifically include treatment in Ridgewood) and to authorize VA to obtain non-VA records.

3. Once the development sought in the preceding paragraphs has been completed, ask for the examiner who conducted the January 2015 respiratory examination to indicate whether the Veteran's current asthma disability is at least as likely as not (50 percent or greater probability) related to asbestos or other disease or injury in service.

The examiner should provide reasons for the opinion.

4. Obtain an opinion from a new VA physician as to whether it is at least as likely as not (probability 50 percent or greater) that his current low back disability, to include residuals of hemi-laminectomy/discectomy surgery, was incurred in or otherwise the result of military service, to include the lathe explosion or being crushed by the massive valve in service.  

The examiner should consider and address the Veteran's history of low back pain since service and any related treatment records.

The examiner should specifically opine whether; if the Veteran's reports of in-service injuries and ongoing symptoms were accepted; they would be sufficient to establish a link between the current back disability and injuries in service.  The examiner should also state whether there are medical reason for rejecting the Veteran's reports.  By law, the absence of supporting treatment records is not, by itself, a sufficient reason for rejecting the Veteran's reports; unless the existence of such treatment records would be medically expected (for instance, if the nature of a reported injury would have required more extensive treatment).

The examiner should provide reasons for any opinion.  The claims file including this Remand must be reviewed by, the examiner.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

5.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

